DETAILED ACTION
This action is in response to new application filled 4/3/2020 titled “METHODS, SYSTEMS AND COMPUTER PROGRAM PRODUCTS FOR RETROSPECTIVE DATA MINING”. Claims 1-20 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 and 4/3/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Walker et al (US 2004/0122790).
With respect to claim 1 Walker teaches an integrated system for collecting, storing, and distribution of images acquired of subjects in a research or clinical environment, the integrated system comprising: 
an image and data repository including a plurality of images originating from one or more image-generating devices, data associated with the images, and data associated with imaged subjects (see Walker paragraphs 0012, 0048-0049 and 0074); 
a workflow management module in direct communication with the image and data repository and with the one or more image-generating devices and/or storage devices that store the images of the imaged subjects, the workflow management module being configured to transport the images directly from the one or more image-generating devices and/or storage devices to the image and data repository and to manage the collation and distribution of images, data associated with the raw images and the data associated with the imaged subjects in the image and data repository (see Walker paragraphs 0049, 0053 and 0075-0077); 
wherein the workflow management module comprises a data integration module, a data management module, a pre-processing engine and a data utilization module; 
wherein the data integration module receives data from one or more user-selected electronic data sources in connection with the workflow management module (see Walker paragraphs 0076); 
the data management module parses the data received through the data integration module into records within the image and data repository (see Walker paragraph 0053-0054 and 0061); 
the pre-processing engine is configured to run one or more automated algorithms on images and data prior to storing images or data in the repository (see Walker paragraph 0049, 0072 and 0075); and the data utilization module distributes images and data from the repository to authorized users for analysis according to automation rules defined within the workflow management module (see Walker paragraph 0350-0351 and 0354); 
wherein the automation rules include rules for masking of data for human annotation, labelling and grading and rules for parsing data into grading sets, algorithm training sets, algorithm testing sets, and algorithm validation sets (see Walker paragraph 0299, 0392, 0397 and 0423); 
wherein the workflow management module further comprises automated logging to record and trace activities associated with automated processing routines applied to images and data within the framework of the workflow management module in communication with the image and data repository and automated logging to user access records for all images and data within the framework of the workflow management module in communication with the image and data repository (see Walker paragraph 0049, 0056 and 0406); and 
wherein the ordered combination of processes and automations that comprise a specific workflow are configured by the user using a library of available operations (see Walker paragraph 0354, 0408 and 0427).

With respect to claim 2 Walker teaches the integrated system of Claim 1, wherein the workflow management module further comprises a data analysis module configured to communicate with a plurality of libraries, each of the plurality of libraries being directed to metadata that travels with the images and data, ownership and permissions associated with images and data, and automation processes that apply to classes of images and data (see Walker paragraph 0323 and 0367).

With respect to claim 3 Walker teaches the integrated system of Claim 2, wherein the plurality of libraries are constantly updated with new libraries and sub-libraries based on evolving exams and details thereof performed in a research or clinical environment (see Walker paragraph 0052 and 0291).

With respect to claim 4 Walker teaches the integrated system of Claim 2, wherein the data analysis module comprises a plurality of separate modules directed to image and data cleaning, annotation and grading; automated image and data analysis; and analysis methods and biomarker development and validation (see Walker paragraph 0076-0077, 0318, 0358, 0381 and 0400).

With respect to claim 5 Walker teaches the system of Claim 2, wherein the data analysis module is configured to analyze a collection of available images and/or data provided through a data utilization module according to a recipe, wherein the recipe is configured to segregate, mask, and allocate data according to a library of rules assigned to a protocol; assemble data into a trackable collection and allocate the data for review (see Walker paragraph 0076-0077, 0318, 0358, 0381 and 0400).

With respect to claim 6 Walker teaches the integrated system of Claim 1, further comprising a mobile device that communicates with modules in the system, the mobile device configured to track a subject through a series of one or more image or data-generating exams; record relevant information and results during the exam; transfer the recorded information and results from the mobile device to the data analysis module and/or a storage repository, and provide a notification to one or more users that an exam has been completed and the images and data have been transferred (see Walker paragraph 0338).

With respect to claim 7 Walker teaches the integrated system of Claim 1, wherein the pre-processing engine is further configured to: receive the images, data associated with the images, and data associated with imaged subjects through the workflow management module; determine a specific set of instructions associated with the received images, data associated with the images, and data associated with imaged subjects from the workflow management module; and process the received images, data associated with the images, and data associated with imaged subjects based on the specific set of instructions associated with the received images and data from the workflow management module; store the processed images and data with traceability to the input images and data log the operations applied to the images and data (see Walker paragraph 0048 and 0072).

With respect to claim 8 Walker teaches the integrated system of Claim 7, wherein the specific set of instructions associated with the received images, data associated with the images, and data associated with imaged subjects is determined by an indicator set in a data field, the indicator directing the pre- processing engine to the specific set of instructions for the received raw images, data associated with the raw images, and data associated with imaged subjects from a particular data-generating device (see Walker paragraph 0074 and 0087).

With respect to claim 9 Walker teaches the integrated system of Claim 7, where in the pre-processing engine is further configured to at least one of validate, quantify, annotate and classify the raw images, data associated with the raw images, and data associated with imaged subjects received from the workflow management module (see Walker paragraph 0299, 0392, 0397 and 0423).

With respect to claim 10 Walker teaches the integrated system of Claim 1, wherein the pre-processing engine is configured to: remove non-essential or private data from the raw images, data associated with the raw images, and data associated with imaged subjects; store the removed non-essential or private data; and before recycling the non-essential or private data, request permission from a user associated with the raw images and data (see Walker paragraph 0131, 0297 and 0440).

With respect to claim 12 Walker teaches the integrated system of Claim 1, further comprising at least one of the following modules in the cloud: an algorithm module in communication with the cloud storage module, the algorithm module configured to apply a set of rules to at least a portion of the de-identified, processed images and data stored in the cloud storage module; a recipe module in communicate with the cloud storage module, the recipe module configured to apply a series of algorithms to at least a portion of de-identified, processed images and data stored in the cloud storage module; and a derivation module in communication with the cloud storage module, the derivation module configured to use at least a portion of the de-identified, processed images and data stored in the cloud storage module and derive new images and data therefrom (see Walker paragraph 0426 and 0455).

With respect to claim 13 Walker teaches the integrated system of Claim 12, wherein the derivation module is configured to assess quality of the de-identified, processed images and data; reduce noise in de-identified, processed images and data; segment the images and data; and/or measure de-identified, processed images and data (see Walker paragraph 0426 and 0455).

With respect to claim 14 Walker teaches the integrated system of Claim 1, wherein de-identified, processed images and data stored in the cloud storage module are automatically updated by various modules in the cloud (see Walker paragraph 0076-0077, 0318, 0358, 0381 and 0400).

With respect to claim 16 Walker teaches the integrated system of Claim 1, wherein the de-identified, processed images and data stored in the cloud storage module comprise at least one of statistical data; processed images; reduced images; retrospective images; in vivo images; in vitro images; functional test results; and biospecimen test results (see Walker paragraph 0131, 0297 and 0440).

With respect to claim 19 Walker teaches a method for processing and using images acquired of subjects in a research or clinical environment, the environment including an image and data bank including a plurality of raw images originating from one or more image-generating devices, data associated with the raw images, and data associated with imaged subjects; and a workflow management module in direct communication with the image and data bank and with the one or more image-generating devices and/or storage devices that store the raw images of the imaged subjects, the workflow management module being configured to transport the raw images directly from the one or more image-generating devices and/or storage devices to the image and data bank and to manage and analyze the raw images, data associated with the raw images and the data associated with the imaged subjects in the image and data bank, wherein the workflow management module comprises a data integration module, a data management module, a pre-processing engine and a data utilization module, the method comprising: 
receiving data from one or more user-selected electronic data sources in connection with the workflow management module (see Walker paragraphs 0012, 0048-0049 and 0074); 
parsing the data received through the data integration module into records within the image and data repository (see Walker paragraph 0053-0054 and 0061); 
running one or more automated algorithms on images and data prior to storing images or data in the repository (see Walker paragraph 0049, 0072 and 0075); and 
distributing images and data from the repository to authorized users for analysis according to automation rules defined within the workflow management module (see Walker paragraph 0350-0351 and 0354), 
wherein the automation rules include rules for masking of data for human annotation, labelling and grading and rules for parsing data into grading sets, algorithm training sets, algorithm testing sets, and algorithm validation sets (see Walker paragraph 0299, 0392, 0397 and 0423); 
wherein the workflow management module further comprises automated logging to record and trace activities associated with automated processing routines applied to images and data within the framework of the workflow management module in communication with the image and data repository and automated logging to user access records for all images and data within the framework of the workflow management module in communication with the image and data repository (see Walker paragraph 0049, 0056 and 0406); and 
wherein the ordered combination of processes and automations that comprise a specific workflow are configured by the user using a library of available operations (see Walker paragraph 0354, 0408 and 0427).

With respect to claim 20 Walker teaches a computer program product for processing and using images acquired of subjects in a research or clinical environment, the environment including an image and data bank including a plurality of raw images originating from one or more image-generating devices, data associated with the raw images, and data associated with imaged subjects; a workflow management module in direct communication with the image and data bank and with the one or more image-generating devices and/or storage devices that store the raw images of the imaged subjects, the workflow management module being configured to transport the raw images directly from the one or more image-generating devices and/or storage devices to the image and data bank and to manage and analyze the raw images, data associated with the raw images and the data associated with the imaged subjects in the image and data bank, , wherein the workflow management module comprises a data integration module, a data management module, a pre- processing engine and a data utilization module, the computer program product comprising: 
a non-transitory computer readable storage medium having computer readable program code embodied in said medium, the computer readable program code comprising: 
computer readable program code to receive data from one or more user-selected electronic data sources in connection with the workflow management module (see Walker paragraphs 0012, 0048-0049 and 0074), 
computer readable program code to parse the data received through the data integration module into records within the image and data repository (see Walker paragraph 0053-0054 and 0061), 
computer readable program code to run one or more automated algorithms on images and data prior to storing images or data in the repository (see Walker paragraph 0049, 0072 and 0075); and 
computer readable program code to distribute images and data from the repository to authorized users for analysis according to automation rules defined within the workflow management module (see Walker paragraph 0350-0351 and 0354), 
wherein the automation rules include rules for masking of data for human annotation, labelling and grading and rules for parsing data into grading sets, algorithm training sets, algorithm testing sets, and algorithm validation sets (see Walker paragraph 0299, 0392, 0397 and 0423); 
wherein the workflow management module further comprises automated logging to record and trace activities associated with automated processing routines applied to images and data within the framework of the workflow management module in communication with the image and data repository and automated logging to user access records for all images and data within the framework of the workflow management module in communication with the image and data repository (see Walker paragraph 0049, 0056 and 0406); and 
wherein the ordered combination of processes and automations that comprise a specific workflow are configured by the user using a library of available operations (see Walker paragraph 0354, 0408 and 0427).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2004/0122790) in view of Wright et al (US 2014/0142984).
With respect to claim 11 Walker teaches the integrated system of Claim 1, but does not disclose wherein the cloud storage module stores the de-identified, processed images and data in an unstructured manner using a non-relational or Non-SQL database.
Walker does not teach wherein the workflow management module stores the images, data associated with the images, and data associated with imaged subjects in a structured manner using a relational or structured query language (SQL) database.
Wright teaches wherein the workflow management module stores the images, data associated with the images, and data associated with imaged subjects in a structured manner using a relational or structured query language (SQL) database (See Wright paragraph 0049, 0067 and 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker in view of Wright to have the cloud database use a fixed content storage system to store medical information. In a fixed content storage system is one that stores data which does not change over time. Such a system is ideal for storing medical imaging because medical images, once created, are typically not updated. Instead, if new images are taken of a patient, those images will be stored separately in a database rather than update the old images (See Wright paragraph 0049 and 0071). Therefore one would have been motivated to have used a cloud fixed content storage system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2004/0122790) in view of Wu et al (US 2014/0153808).
With respect to claim 15 Walker teaches the integrated system of Claim 14, but does not disclose wherein the modules in the cloud utilize one or more of artificial intelligence (Al), statistical abstraction; image abstraction and image extraction.
Wu teaches wherein the modules in the cloud utilize one or more of artificial intelligence (Al), statistical abstraction; image abstraction and image extraction (See Wu paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker in view of Wu to have used artificial intelligence as a way to anonymize all the data from multiple sources and provide quantitative image data analysis on the image (See Wu paragraph 0062). Therefore one would have been motivated to have used artificial intelligence.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2004/0122790) in view of Giordano et al (US 2017/0300627).
With respect to claim 17 Walker teaches the integrated system of Claim 1, but does not disclose wherein transactions and operations applied to the raw images, data associated with the raw images, and data associated with imaged subjects and to subsequent processed images and data resulting from the transactions and operations are recorded in a blockchain-like ledger.
Giordano teaches wherein transactions and operations applied to the raw images, data associated with the raw images, and data associated with imaged subjects and to subsequent processed images and data resulting from the transactions and operations are recorded in a blockchain-like ledger. (See Giordano paragraph 0039 and 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker in view of Giordano to have use a blockchain-like ledge since transactions can be verified before they are added to the network to prevent fraud since each time a new block is determined, that block can be appended to the end of the existing blockchain. Each block in the chain (other than the genesis block) may include a signature of one or more preceding blocks in the chain this property can make it very difficult (and nearly impossible if the network is sufficiently large) for a nefarious actor to make unauthorized changes to blocks that have been added to the chain at an earlier time (See Giordano paragraph 0039 and 0047). Therefore one would have been motivated to have operations are recorded in a blockchain-like ledger.

With respect to claim 18 Walker teaches the integrated system of Claim 17, wherein the transactions and operations recorded in the ledger include allocation of subsets of images and data used for training, testing, and validation operations (see Walker paragraph 0301, 0313 and 0368-0369).

Prior Art
	Zhao et al (US 2013/0208955) titled “CLOUD-BASED MEDICAL IMAGE PROCESSING SYSTEM WITH ACCESS CONTROL”
	Zhao et al (US 2013/0208966) titled “CLOUD-BASED MEDICAL IMAGE PROCESSING SYSTEM WITH ANONYMOUS DATA UPLOAD AND DOWNLOAD”
	Yu (US 2012/0041786) titled “METHODS, SYSTEMS, AND DEVICES FOR MANAGING MEDICAL IMAGES AND RECORDS”
	Backhaus et al (US 20110010192) titled “MEDICAL IMAGE METADATA PROCESSING”
Maresh et al (US 2009/0112882) titled “METHODS, SYSTEMS, AND DEVICES FOR MANAGING MEDICAL IMAGES AND RECORDS”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492